In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the writ is allowed. Allowing the writ means only that a return is ordered.
IT IS FURTHER ORDERED that respondent shall file a return of writ within three days of service of the petition, and petitioner may file a response within three days after the return is filed. Respondent shall provide a copy of the return to the petitioner on the same date that the return is filed. Petitioner’s physical presence before the court is not required.